Winslow, J.
There is little to be said in this case. The questions at issue were purely questions of fact, which the jury have settled upon what seems to us sufficient evidence and substantially correct instructions. It is objected that the plaintiff has recovered for attendance as a witness a sum largely in excess of legal fees, and that a promise to pay a witness more than legal fees for his attendance is void, because he is simply performing a legal duty. However this may be in a case where the attendance of the witness may be' compelled by subpoena, it certainly does not apply in a case like the present, where the actions were pending in another state and the witness could not be compelled to attend. In the latter case, it is evident that there is sufficient consideration to support a promise to pay additional compensation.
By the Court.— Judgment affirmed.